Case 3:19-cv-00045-NKM-JCH Document 51 Filed 01/25/21 Page 1 of 6 Pageid#: 1180




                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

        JANICE A. MOORE, ON BEHALF OF HERSELF
        AND A CLASS OF ALL SIMILARLY SITUATED
        PARTICIPANTS IN THE VIRGINIA COMMUNITY
        BANKSHARES, INC. EMPLOYEE STOCK
        OWNERSHIP PLAN,

                               Plaintiff,

        v.                                                           Case No. 3:19-cv-00045

        VIRGINIA COMMUNITY BANKSHARES, INC.,
        et al.,

                               Defendants.

                            AMENDED JOINT DISCOVERY PLAN

        Pursuant to the Court’s January 21, 2020 Order (Dkt. 27) and its June 26, 2020 Order (Dkt.

 45) and accompanying Memorandum Opinion (Dkt. 44), Janice A. Moore (“Plaintiff”) and

 Virginia Community Bankshares, Inc., Virginia Community Bank, Inc., John A. Hodge, H.B.

 Sedwick, III, Ronald S. Spicer, and A. Pierce Stone (collectively, “Defendants”) (each of Plaintiff

 and Defendants may be referred to as a “Party” or the “Parties”), submitted a Joint Discovery Plan

 (the “Discovery Plan”) to the Court on August 3, 2020 (Dkt. 49), which the Court adopted by

 Order dated August 10, 2020 (Dkt. 50). The Parties now respectfully submit the following

 proposed amended joint discovery plan (the “Amended Discovery Plan”), which lengthens the

 Phase I Discovery period specified in the original Discovery Plan so as to allow the Parties to (i)

 continue settlement discussions, already begun, and schedule mediation, and (ii) complete Phase I

 Discovery in this complex case that covers a large span of time and extensive discoverable

 documents and communications. Aside from the lengthening of the Phase I Discovery period and

 the addition of categories of discovery to be undertaken during different periods during the

                                                     1
Case 3:19-cv-00045-NKM-JCH Document 51 Filed 01/25/21 Page 2 of 6 Pageid#: 1181




 remainder of Phase I Discovery, this Amended Discovery Plan is the same as the original

 Discovery Plan. The Parties respectfully request that the Court enter an order adopting this

 Amended Discovery Plan to govern the remainder of Phase I Discovery.

        Phase I of Discovery Plan – Whether or Not Plaintiff’s Claims Are Time Barred

        Except as may otherwise be agreed by the Parties and as provided below with regard to

 subpoenas, Phase I Discovery shall be limited to issues regarding Defendants’ argument that

 Plaintiff’s claims are time barred under ERISA and Plaintiff’s argument that her claims are not

 time barred. Phase I Discovery shall encompass all evidence related to the provisions and

 application of ERISA §413, 29 U.S.C. § 1113, including its “fraud or concealment” provisions.

 Notwithstanding the focus of Phase I Discovery on the timeliness of Plaintiff’s claims, subpoenas

 duces tecum to third parties issued during Phase I will not be limited to timeliness issues.

        The parties propose the following schedule for completing Phase I Discovery:

        a. Initial disclosures under Fed. R. Civ. P. 26(a): August 24, 2020;

        b. Discovery begins: August 10, 2020;

        c. Date on and after which the Parties may deliver Interrogatories and Requests for

            Admission: 30 days following the earlier of (i) the date on which the Parties have

            participated in mediation in an attempt to settle this matter, or (ii) the date on which the

            Parties agree, in writing, or on which either Defendants or Plaintiff communicate in

            writing, that further negotiations on settlement would be futile and that the remainder

            of Phase I discovery should recommence (the “Recommencement Date”);

        d. Date by which the parties will provide a joint status report to the Court concerning the

            outcome of mediation or settlement discussions: seven days following the

            Recommencement Date;



                                                       2
Case 3:19-cv-00045-NKM-JCH Document 51 Filed 01/25/21 Page 3 of 6 Pageid#: 1182




       e. Date on and after which the Parties may schedule Depositions:                    after the

          Recommencement Date, 60 days following the date of the latest of the following to

          occur: (i) the delivery of all documents requested in Requests for Production and

          Subpoenas Duces Tecum made or issued prior to the Recommencement Date; (ii) the

          delivery of all responses to Interrogatories and Requests for Admission asked or made

          prior to the date that is 30 days following the Recommencement Date; or (iii) the

          resolution of all disputes over the written discovery specified in (i) and (ii) above (such

          latest date, the “Written Discovery Completion Date,” and 60 days following the

          Written Discovery Completion Date, the “Deposition Commencement Date”).

       f. Notwithstanding subparagraph d. above, and notwithstanding Federal Rule of Civil

          Procedure 30(a)(2)(A)(ii), on or after July 1, 2021, any Party may schedule a deposition

          prior to the Deposition Commencement Date if desired, and any such deposition shall

          remain open for recommencement and completion (unless specifically indicated

          otherwise by the Party taking the deposition), until the date that is 90 days following

          the Deposition Commencement Date (such date, the “Deposition Completion Date”).

          All depositions shall be consistent with Federal Rule of Civil Procedure 30, including

          but not limited to Rule 30(d)(1).

       g. Deadline for completing depositions: the Deposition Completion Date.

       h. Deadline for making Requests for Production, issuing Subpoenas Duces Tecum, asking

          Interrogatories, and making Requests for Admission: 30 days following the Deposition

          Completion Date.

       i. Discovery ends on the date of the latest of the following to occur: (i) the Deposition

          Completion Date; (ii) the delivery of all documents requested in Requests for



                                                    3
Case 3:19-cv-00045-NKM-JCH Document 51 Filed 01/25/21 Page 4 of 6 Pageid#: 1183




            Production and Subpoenas Duces Tecum; (iii) the delivery of all responses to

            Interrogatories and Requests for Admission; or (iv) the resolution of all disputes over

            the discovery specified in (i)-(iii) above (such latest date, the “Close of Discovery”).

        j. Date on and after which Defendants may file dispositive motions regarding the

            timeliness of Plaintiff’s claims: the Close of Discovery.

        k. Deadline for Defendants to file dispositive motions regarding timeliness of Plaintiff’s

            claims: 21 days following the Close of Discovery (the “Defendants’ Dispositive

            Motions Deadline.”)

        l. Deadline for Plaintiff to file a response to dispositive motions regarding timeliness of

            Plaintiff’s claims: 28 days following the Defendants’ Dispositive Motions Deadline

            (the “Plaintiff’s Response Deadline”).

        m. Deadline for Defendants to file any reply in support of dispositive motion regarding

            timeliness of Plaintiff’s claims: 14 days following the Plaintiff’s Response Deadline.

               Phase II of Discovery Plan – Merits, Damages, and Other Issues

        Phase II Discovery shall involve the remaining issues in this lawsuit, including, e.g., class

 certification, merits, damages, and expert witnesses. While the focus of Phase I of Discovery is

 the timeliness of Plaintiff’s claims, additional discovery on that issue may also be undertaken

 during Phase II. Phase II Discovery shall commence following a ruling on Defendants’ summary

 judgment motion (if any) with respect to the timeliness of Plaintiff’s claims. If the Court

 determines that Plaintiff’s claims should proceed, the parties shall submit a proposed case

 management schedule for Phase II Discovery within 14 days of a ruling on Defendants’ motion.

                                                Trial

        The parties expect the trial to take two weeks.



                                                        4
Case 3:19-cv-00045-NKM-JCH Document 51 Filed 01/25/21 Page 5 of 6 Pageid#: 1184




 This 25th day of January, 2021.


 For the Plaintiff:

                                     By:   Jeffrey A. Sanborn
                                                  Counsel


  Harris D. Butler, VSB No. 26483            Mark J. Krudys, VSB No. 30718
  Zev H. Antell, VSB No. 74634               Daniel Zemel, VSB No. 95073
  BUTLER CURWOOD PLC                         THE KRUDYS LAW FIRM, PLC
  140 Virginia Street, Suite 302             919 East Main Street, Suite 2020
  Richmond, VA 23219                         Richmond, VA 23219
  Phone: (804) 648-4848                      Phone: (804) 774-7950
  Fax: (804) 237-0413                        Fax: (804) 381-4458
  Email: harris@butlercurwood.com            Email: mkrudys@krudys.com
  Email: zev@butlercurwood.com               Email: dzemel@krudys.com

  Marie D. Carter, VSB No. 21278             Jeffrey A. Sanborn, VSB No. 40777
  MARIE CARTER, PLC                          JEFFREY A. SANBORN, ESQ.
  300 Tuckahoe Blvd.                         835 Summit View Lane
  Richmond, VA 23226                         Charlottesville, VA 22903
  Phone: (804) 402-4003                      Phone: (434) 825-7205
  Email: mdcarter@benefits-law.com           Email: jsanborn@sanborn-law.com


 For the Defendants:

                                     By:    Stephen K. Dixon
                                                 Counsel


 Stephen K. Dixon
 Donald L. Havermann (pro hac vice
 Sean K. McMahan (pro hac vice)
 MORGAN, LEWIS & BOCKIUS LLP
 1111 Pennsylvania Avenue, NW Washington, DC 20004
 202-739-3000
 202-739-3001 (fax)
 stephen.dixon@morganlewis.com
 donald.havermann@morganlewis.com
 sean.mcmahan@morganlewis.com




                                                5
Case 3:19-cv-00045-NKM-JCH Document 51 Filed 01/25/21 Page 6 of 6 Pageid#: 1185




 Jeremy P. Blumenfeld (pro hac vice)
 MORGAN, LEWIS & BOCKIUS LLP
 1701 Market Street
 Philadelphia, PA 19103-2921
 215.963.5000
 215.963.5001 (fax)
 jeremy.blumenfeld@morganlewis.com




                                         6
